DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments submitted on February 15, 2022 have been entered into the file. Currently claim 1 is amended and claims 9 and 13-20 are cancelled, resulting in claims 1-8 and 10-12 are pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 6060145)1.
With respect to claim 1, Smith teaches a modified secondary carpet backing (cushion mat) that will increase the delamination strength and dimensional stability of a carpet (mechanically reinforce and stabilize the carpet tile) (col. 5, lines 3-6). The invention includes a carpet comprising a face yarn (carpet yarn); a primary backing fabric (backing), the face yarn being tufted into the primary backing fabric (textile top member; a backing that is coupled with the carpet yarns so that the backing structurally supports the carpet yarns); a modified secondary backing fabric (cushion mat) attached to the primary backing fabric (coupled with the textile top member); and an adhesive material (thermoplastic material) binding the face yarn to the primary backing fabric and the primary backing fabric to the secondary backing fabric (col. 6, lines 5-36). The modified secondary backing fabric comprises a secondary backing scrim fabric (scrim reinforcement) and a fiber batt (polymer fibers that are randomly oriented and entangled together) (layered configuration) integrated as a unitary scrim, providing a soft face forming a barrier uninterrupted by the scrim fabric (the scrim reinforcement is entirely covered and concealed by the entangled polymer fibers to prevent the scrim reinforcement from exposure to the user) and blocking exudation of any of the adhesive material from the underside of the carpet (col. 6, lines 5-36).
The backing (cushion mat) is a broadwidth or modular (carpet tile) backing having greater flexibility which improves the installation process by providing a superior flexible carpet which enables the installers of such to bend, fold and manipulate the carpet around narrow passages as well as accommodate unusual floor layouts (col. 5, lines 26-44). The fiber batt (polymer fibers that are randomly oriented and entangled together) can include synthetic fibers, preferably polypropylene (polymer fibers) (col. 8, lines 46-64). With reference to FIGS. 3-5, it is apparent that a portion of the fibers 45 from the fiber batt 21 (polymer fibers that are randomly oriented and entangled together) penetrate and are entangled with the secondary scrim 15 (scrim reinforcement) (col. 12, lines 10-21; FIGS 3-5).
The adhesive binders (thermoplastic material) may include styrene-butadiene rubbers, PVC, EVA, polyesters, polyurethanes, polyolefins, emulsified polymers and the like (col. 8, lines 35-44). A latex may also be used (col. 5, lines 6-10). Smith does not explicitly teach that the adhesive binders or latex are a thermoplastic material, however according to paragraph [0022] of the instant specification suitable thermoplastic materials include polymers or copolymers of latex, vinyl chlorides, polyolefins, polyurethanes, acrylates, acrylics or styrenes. Since Smith uses the same materials exemplified in the instant specification as thermoplastic materials, it is reasonable to presume that Smith teaches the use of a thermoplastic material.
Smith further teaches the 30 percent of fibers [of the fiber batt (polymer fibers that are randomly oriented and entangled together)] directed toward the latex binder (thermoplastic material) (first portion), allows the scrim to have intimate contact with the binder (thermoplastic material) (wherein the thermoplastic material penetrates into the polymeric material component to couple the cushion mat with the textile top member) during carpet manufacture therefore increasing lamination strength and adding stability to the carpet (col. 11, lines 2-10).
Smith further teaches the modified secondary carpet backing (cushion mat) provides a physical barrier which blocks the latex or other adhesive from exuding out the back of the carpet (second portion) (col. 5, lines 6-10). The soft backing provided by the scrim (scrim reinforcement) forms a barrier uninterrupted by the scrim fabric (scrim reinforcement) and subsequently blocks the migration of latex binders or adhesives containing abrasive filler (thermoplastic material) (the scrim reinforcement is configured to control penetration of the thermoplastic material so that the thermoplastic material does not penetrate into the second portion of polymer fibers) which are presently exposed to the interior walls, wood trim, and all other interior surfaces in personal residences (col. 16, lines 11-29).
The second portion is defined as the section of the soft backing which does not have latex binders or adhesives so that they are not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences. The scrim reinforcement being configured to control penetration of the thermoplastic material defines the scrim by what is does, rather than what it is. This is a functional limitation and therefore was not evaluated on its own but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Smith teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed. It is noted that the modified secondary backing, which includes the scrim reinforcement, blocks the penetration of the latex binder or other adhesive from extruding out the back of the carpet (second portion) (col. 5, lines 11-15). Therefore, the scrim is part of the secondary backing which controls penetration of the adhesive and thus is configured to control penetration of the adhesive.
It is noted that Smith defines the term “carpet” as referring inclusively to all forms of tufted, woven and needled types of carpet, because practice of the invention is not based upon the type of carpet but rather use of a modified scrim fabric (cushion mat) in lieu of the conventional secondary scrim or carpet backing (col. 7, lines 13-21).

With respect to claim 4, Smith teaches all the limitations of claim 1 above. Smith further teaches the fiber batt or nonwoven prepared from the fiber batt (polymer fibers that are randomly oriented and entangled together) preferably comprises polyolefin synthetic fibers, particularly polypropylene fibers (col. 8, lines 46-64; col. 9, lines 58-65).

With respect to claim 11, Smith teaches all the limitations of claim 1 above. Smith further teaches in a preferred embodiment the fiber batt (polymer fibers that are randomly oriented and entangled together) is a carded crosslaid needlepunched material comprising polypropylene fiber (polymer fibers) with about 4 denier per filament (col. 9, lines 59-65).

With respect to claim 12, Smith teaches all the limitations of claim 11 above. Smith further teaches the fiber batt (polymer fibers that are randomly oriented and entangled together) is joined with the secondary backing fabric (reinforcement scrim) by mechanical bonding, particularly by needling (col. 9, line 66 – col. 10, line 1). The barbed needles carry fibers (polymer fibers) from the fiber batt (polymer fibers that are randomly oriented and entangled together) through the secondary scrim (scrim reinforcement) to provide lamination between the two (the first portion of polymer fibers are mechanically needled together with the second portion of the polymer fibers as that the scrim reinforcement is mechanically bonded to the first portion of polymer fibers and the second portion of polymer fibers) (col. 10, lines 15-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145)2 as applied to claim 1 above.
With respect to claims 5 and 7, Smith teaches all the limitations of claim 1 above. Smith further teaches that web bonding can be accomplished by chemical bonding (includes a binder), mechanical bonding (does not include a binder), or thermal bonding (does not include a binder) (col. 9, lines 26-47). Chemical bonding (includes a binder) is the use of latex or a solvent to stick formed web together and mechanical bonding (does not include a binder) can be either needlepunching, hydroentangling or stitchbonding (col. 9, lines 26-47). It would have been obvious to one of ordinary skill in the art to try the different types of bonding, chemical bonding (includes a binder), mechanical bonding (does not include a bonder), or thermal bonding (includes a binder), in order to determine which provides the desired consolidation, delamination strength, and dimensional stability of the nonwoven and resulting carpet. See MPEP 2143.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145)3 as applied to claim 1 above, and further in view of Wright (US 2005/0287334)1.
With respect to claim 2, Smith teaches all the limitations of claim 1 above.
Smith is silent as to the modified scrim fabric (cushion mat) having a thickness between 1 and 8 millimeters.
Wright teaches cushioned carpet tiles which comprise a modified secondary backing material having a scrim and a non-woven fiber batt, where the non-woven fiber batt is made up of a plurality of fibers (paragraph [0006]). The fibers of the non-woven batt are needled into the scrim material so that the fiber batt is durably attached to the scrim material (paragraph [0006]). The fiber batt is used in the modified secondary backing material joined with the secondary backing fabric (i.e., scrim) by mechanical bonding, particularly needle punching, as described in U.S. Pat. Nos. 6,060,145 (Smith) (paragraph [0050]). Wright further teaches the modified secondary backing fabric can have a thickness of from about 0.05 to about 0.5 inches (1.27-12.7 mm)4 (paragraph [0060]).
The thickness of the secondary backing range of Wright substantially overlaps the claimed range in the instant claim 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wright, because overlapping ranges have been held to establish prima facie obviousness.
Since both Smith and Wright teach modified secondary backing materials (cushion mat) for carpet tiles comprising a scrim integrated into a nonwoven batt by the same process, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to have modified the modified secondary backing (cushion mat) of Smith to have a thickness of from about 0.05 to about 0.5 inches (1.27-12.7 mm) because it is known in the art that secondary backings formed by the method disclosed in Smith can have the thickness disclosed by Wright and predictable results will be achieved (e.g., cushioning for a carpet tile). See MPEP 2143.
	
With respect to claim 3, Smith teaches all the limitations of claim 1 above. Smith further teaches and example where the modified scrim (cushion mat) has a weight of 4.3 oz/yd2 (145.8 g/m2)5.
Smith is silent as to the modified scrim fabric (cushion mat) having a weight of between 250 and 1,000 gsm.
Wright teaches cushioned carpet tiles which comprise a modified secondary backing material having a scrim and a non-woven fiber batt, where the non-woven fiber batt is made up of a plurality of fibers (paragraph [0006]). The fibers of the non-woven batt are needled into the scrim material so that the fiber batt is durably attached to the scrim material (paragraph [0006]). The fiber batt is used in the modified secondary backing material joined with the secondary backing fabric (i.e., scrim) by mechanical bonding, particularly needle punching, as described in U.S. Pat. Nos. 6,060,145 (paragraph [0050]). Wright further teaches the modified secondary backing fabric can have a total weight of less than about 20 oz/sy (less than 678 g/m2)1 (paragraph [0060]).
The weight of the secondary backing range of Wright substantially overlaps the claimed range in the instant claim 3. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wright, because overlapping ranges have been held to establish prima facie obviousness.
Since both Smith and Wright teach modified secondary backing materials (cushion mat) for carpet tiles comprising a scrim integrated into a nonwoven batt by the same process, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to have modified the modified secondary backing (cushion mat) of Smith to have a total weight of less than about 20 oz/sy (less than 678 g/m2) because it is known in the art that secondary backings formed by the method disclosed in Smith can have the weight disclosed by Wright and predictable results will be achieved (e.g., cushioning for a carpet tile). See MPEP 2143.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145)6 as applied to claim 1 above, and further in view of Pearlman (US 5470648)1.
With respect to claim 6, Smith teaches all the limitations of claim 1 above.
Smith is silent as to the scrim (scrim reinforcement) consisting of glass fibers having an average fiber diameter between about 10 and 90 tex.
Pearlman teaches composite fabrics having two layers of nonwoven fabric comprising entangled, non-bonded nylon filaments and a reinforcing layer of glass fiber scrim (col. 1, lines 6-9). This composite fabric is lightweight, strong, and flexible, and demonstrates good moisture stability (col. 1, lines 29-33). In one application the composite fabric may be used as a moisture-stable carpet backing (col. 1, lines 34-36). The fiberglass scrim is an open network structure made of continuous, multifilament, fiberglass yarn strands, and the open network may or may not be woven (col. 2, lines 17-19). The preferred weight of the strands in the fiberglass scrim is at least 500 denier (55.56 tex)7 (col. 2, lines 42-43). The fiberglass in the scrim is effective because of its good tensile strength, thermal dimensional stability and moisture dimensional stability (col. 3, lines 11-17). In the composite fabric the fiberglass easily overcomes expansion forces in the nonwoven, unbonded nylon (col. 3, lines 11-17).
The glass fiber weight range of Pearlman substantially overlaps the claimed range in the instant claim 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Pearlman, because overlapping ranges have been held to establish prima facie obviousness.
Since both Smith and Pearlman disclose a nonwoven fabric with an interposed scrim for use as a carpet backing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scrim (scrim reinforcement) of Smith to be fiber glass with a weight of at least 500 denier (55.56 tex)1 because the fiberglass in the scrim provides good tensile strength, thermal and moisture dimensional stability, and overcomes expansion forces resulting in a composite fabric that is lightweight, strong, flexible, and demonstrates good moisture stability.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 8, Smith teaches that during the needling process it is important that approximately 70 percent of the fibers [of the fiber batt (polymer fibers that are randomly oriented and entangled together)] stay on one side of the scrim (scrim reinforcement), referred to the needled side or top side, which is the side that will ultimately contact the floor (col. 11, lines 2-10). The remaining 30 percent of fibers [of the fiber batt (polymer fibers that are randomly oriented and entangled together)] to be directed toward the latex binder (thermoplastic material) (first portion) allows the scrim intimate contact with the binder (thermoplastic material) during carpet manufacture therefore increasing lamination strength and adding stability to the carpet (col. 11, lines 2-10).
The arguments presented on page 6 of the response filed February 15, 2022 with respect to the second portion not being free of adhesive binder when the second portion is defined as the side of the fiber batt between the scrim and the floor have been found convincing. However, in the rejection of claim 1 above, the second portion has been defined as the section of the soft backing which does not have latex binders or adhesives so that they are not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences.
Since the claimed second portion is no longer defined as the entirety of the fiber batt between the scrim and the floor, the teaching of Smith provided above of approximately 70 percent of the fibers being of the floor side is no longer applicable to the claimed second portion as defined in claim 1. Smith does not provide any teaching as to the portion of the fiber batt that is free from adhesive. As such there is no prior art, either alone or in combination which teaches or renders obvious a second portion where the thermoplastic material does not penetrate into the second portion of the polymer fibers and the second portion of polymer fibers is at least 65% of a volume of the cushion mat in combination with the remainder of claim 8 and claim 1.

With respect to claim 10, Applicant’s arguments on page 6 of the response filed February 15, 2022 have been found convincing. Based on the teachings of col. 16, lines 11-29 it appears that at least some latex adhesive penetrates into soft backing or face 51 which is the portion opposite the side where the latex adhesive is applied. As such the latex binder is present below the scrim reinforcement and thus Smith does not teach or render obvious the cushion mat not including any binder or adhesive materials below the scrim reinforcement in combination with the remainder of claim 10 and claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 and 16 and 17 of copending Application No. 17/085,060 (hereinafter referred to as Himstedt) (reference application) in view of Smith (US 6060145).

Claim 1 of the instant application is provisionally rejected as being unpatentable over claims 1 and 5 of Himstedt. Himstedt claims a carpet tile comprising: a textile top member including: carpet yarns; and a backing that is coupled with the carpet yarns so that the backing structurally supports the carpet yarns; and a carrier mat (cushion mat) coupled with the textile top member via a thermoplastic material, the carrier mat (cushion mat) comprising: a polymeric material component comprising polymer fibers that are randomly oriented and entangled together; a reinforcement that is disposed within the polymeric material component so that the reinforcement is entirely covered and concealed by the entangled polymer fibers to prevent the reinforcement from exposure to a user, the reinforcement including a plurality of continuous strand high tenacity fibers and being configured to mechanically reinforce and stabilize the polymeric material component and carpet tile (claim 1). Himstedt further claims that the reinforcement is a grid-patterned scrim (claim 5). The polymeric material would necessarily have a first portion and a second portion on either side of the reinforcement material, which is disposed within the polymeric material component.
Himstedt is silent as to the thermoplastic material penetrating into the first portion of polymer fibers to couple the cushion mat with the textile top member; and wherein the scrim reinforcement is configured to control penetration of the thermoplastic material so that the thermoplastic material does not penetrate into the second portion of polymer fibers.
Smith teaches a modified secondary carpet backing that will increase the delamination strength and dimensional stability of a carpet (col. 5, lines 3-6). The invention includes a carpet comprising a face yarn; a primary backing fabric, the face yarn being tufted into the primary backing fabric; a modified secondary backing fabric attached to the primary backing fabric; and an adhesive material binding the face yarn to the primary backing fabric and the primary backing fabric to the secondary backing fabric (col. 6, lines 5-36). The modified secondary backing fabric comprises a secondary backing scrim fabric and a fiber batt integrated as a unitary scrim, providing a soft face forming a barrier uninterrupted by the scrim fabric and blocking exudation of any of the adhesive material from the underside of the carpet (col. 6, lines 5-36). 
Smith further teaches the 30 percent of fibers [of the fiber batt] directed toward the latex binder, allows the scrim to have intimate contact with the binder during carpet manufacture therefore increasing lamination strength and adding stability to the carpet (col. 11, lines 2-10). The modified secondary carpet backing provides a physical barrier which blocks the latex or other adhesive from exuding out the back of the carpet (col. 5, lines 6-10). The soft backing provided by the scrim forms a barrier uninterrupted by the scrim fabric and subsequently blocks the migration of latex binders or adhesives containing abrasive filler which are presently exposed to the interior walls, wood trim, and all other interior surfaces in personal residences (col. 16, lines 11-29).
Since both Himstedt and Smith teach carpets comprising carpet yarns, a primary backing layer, an adhesive, and a second backing member which comprises a scrim needled into a nonwoven bat, it would have been obvious to one of ordinary skill in the art to have modified the scrim reinforcement and mat of Himstedt to block the penetration of adhesive so that abrasive filler is not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences (second portion).
The second portion is defined as the section of the soft backing which does not have latex binders or adhesives so that they are not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences. The scrim reinforcement being configured to control penetration of the thermoplastic material defines the scrim by what is does, rather than what it is. This is a functional limitation and therefore was not evaluated on its own but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Smith teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed. It is noted that the modified secondary backing, which includes the scrim reinforcement, blocks the penetration of the latex binder or other adhesive from extruding out the back of the carpet (second portion) (Smith; col. 5, lines 11-15). Therefore, the scrim is part of the secondary backing which controls penetration of the adhesive and thus is configured to control penetration of the adhesive.

Claim 1 of the instant application is provisionally rejected as being unpatentable over claims 16 and 17 of Himstedt. Himstedt claims a carpet tile comprising: a textile top member including: carpet yarns; and a backing that is coupled with the carpet yarns so that the backing structurally supports the carpet yarns; and a carrier mat (cushion mat) coupled with the textile top member via a thermoplastic material, the carrier mat (cushion mat) comprising: a polymeric material component comprising polymer fibers that are randomly oriented and entangled together; a reinforcement that is disposed within the polymeric material component so that the reinforcement is entirely covered and concealed by the entangled polymer fibers to prevent the reinforcement from exposure to a user, the reinforcement including a plurality of continuous strand high tenacity fibers and being configured to mechanically reinforce and stabilize the polymeric material component and carpet tile (claim 16). Himstedt further claims that the reinforcement may be a scrim (claim 17). The polymeric material would necessarily have a first portion and a second portion on either side of the reinforcement material, which is disposed within the polymeric material component.
Himstedt is silent as to the thermoplastic material penetrating into the first portion of polymer fibers to couple the cushion mat with the textile top member; and wherein the scrim reinforcement is configured to control penetration of the thermoplastic material so that the thermoplastic material does not penetrate into the second portion of polymer fibers.
Smith teaches a modified secondary carpet backing that will increase the delamination strength and dimensional stability of a carpet (col. 5, lines 3-6). The invention includes a carpet comprising a face yarn; a primary backing fabric, the face yarn being tufted into the primary backing fabric; a modified secondary backing fabric attached to the primary backing fabric; and an adhesive material binding the face yarn to the primary backing fabric and the primary backing fabric to the secondary backing fabric (col. 6, lines 5-36). The modified secondary backing fabric comprises a secondary backing scrim fabric and a fiber batt integrated as a unitary scrim, providing a soft face forming a barrier uninterrupted by the scrim fabric and blocking exudation of any of the adhesive material from the underside of the carpet (col. 6, lines 5-36). 
Smith further teaches the 30 percent of fibers [of the fiber batt] directed toward the latex binder, allows the scrim to have intimate contact with the binder during carpet manufacture therefore increasing lamination strength and adding stability to the carpet (col. 11, lines 2-10). The modified secondary carpet backing provides a physical barrier which blocks the latex or other adhesive from exuding out the back of the carpet (col. 5, lines 6-10). The soft backing provided by the scrim forms a barrier uninterrupted by the scrim fabric and subsequently blocks the migration of latex binders or adhesives containing abrasive filler which are presently exposed to the interior walls, wood trim, and all other interior surfaces in personal residences (col. 16, lines 11-29).
Since both Himstedt and Smith teach carpets comprising carpet yarns, a primary backing layer, an adhesive, and a second backing member which comprises a scrim needled into a nonwoven bat, it would have been obvious to one of ordinary skill in the art to have modified the scrim reinforcement of Himstedt to block the penetration of adhesive so that abrasive filler is not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences (second portion).
The second portion is defined as the section of the soft backing which does not have latex binders or adhesives so that they are not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences. The scrim reinforcement being configured to control penetration of the thermoplastic material defines the scrim by what is does, rather than what it is. This is a functional limitation and therefore was not evaluated on its own but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Smith teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed. It is noted that the modified secondary backing, which includes the scrim reinforcement, blocks the penetration of the latex binder or other adhesive from extruding out the back of the carpet (second portion) (col. 5, lines 11-15). Therefore, the scrim is part of the secondary backing which controls penetration of the adhesive and thus is configured to control penetration of the adhesive.

This is a provisional nonstatutory double patenting rejection.


Claims 1-4, 6-8, and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 14, 16, and 21-22 of copending Application No. 17/085,060 (hereinafter referred to as Himstedt) in view of Pearlman (US 5470648) and Smith (US 6060145).
Claim 1 of the instant application is provisionally rejected as being unpatentable over claim 1 of Himstedt, Himstedt claims a carpet tile comprising: a textile top member including: carpet yarns; and a backing that is coupled with the carpet yarns so that the backing structurally supports the carpet yarns; and a carrier mat (cushion mat) coupled with the textile top member via a thermoplastic material, the carrier mat (cushion mat) comprising: a polymeric material component comprising polymer fibers that are randomly oriented and entangled together; a reinforcement that is disposed within the polymeric material component so that the reinforcement is entirely covered and concealed by the entangled polymer fibers to prevent the reinforcement from exposure to a user, the reinforcement including a plurality of continuous strand high tenacity fibers and being configured to mechanically reinforce and stabilize the polymeric material component and carpet tile (claim 1). The polymeric material would necessarily have a first portion and a second portion on either side of the reinforcement material, which is disposed within the polymeric material component.
Himstedt is silent as to the reinforcement being a scrim.
Pearlman teaches composite fabrics having two layers of nonwoven fabric comprising entangled, non-bonded nylon filaments and a reinforcing layer of glass fiber scrim (col. 1, lines 6-9). This composite fabric is lightweight, strong, and flexible, and demonstrates good moisture stability (col. 1, lines 29-33). In one application the composite fabric may be used as a moisture-stable carpet backing (col. 1, lines 34-36). The fiberglass scrim is an open network structure made of continuous, multifilament, fiberglass yarn strands, and the open network may or may not be woven (col. 2, lines 17-19). The preferred weight of the strands in the fiberglass scrim is at least 500 denier (col. 2, lines 42-43). The fiberglass in the scrim is effective because of its good tensile strength, thermal dimensional stability and moisture dimensional stability (col. 3, lines 11-17). In the composite fabric the fiberglass easily overcomes expansion forces in the nonwoven, unbonded nylon (col. 3, lines 11-17).
Since both Himstedt and Pearlman disclose a nonwoven fabric with an interposed scrim for use as a carpet backing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reinforcement of Himstedt to be fiberglass because the fiberglass in the scrim provides good tensile strength, thermal and moisture dimensional stability, and overcomes expansion forces resulting in a composite fabric that is lightweight, strong, flexible, and demonstrates good moisture stability.
Himstedt is silent as to the thermoplastic material penetrating into the first portion of polymer fibers to couple the cushion mat with the textile top member; and wherein the scrim reinforcement is configured to control penetration of the thermoplastic material so that the thermoplastic material does not penetrate into the second portion of polymer fibers.
Smith teaches a modified secondary carpet backing that will increase the delamination strength and dimensional stability of a carpet (col. 5, lines 3-6). The invention includes a carpet comprising a face yarn; a primary backing fabric, the face yarn being tufted into the primary backing fabric; a modified secondary backing fabric attached to the primary backing fabric; and an adhesive material binding the face yarn to the primary backing fabric and the primary backing fabric to the secondary backing fabric (col. 6, lines 5-36). The modified secondary backing fabric comprises a secondary backing scrim fabric and a fiber batt integrated as a unitary scrim, providing a soft face forming a barrier uninterrupted by the scrim fabric and blocking exudation of any of the adhesive material from the underside of the carpet (col. 6, lines 5-36). 
Smith further teaches the 30 percent of fibers [of the fiber batt] directed toward the latex binder, allows the scrim to have intimate contact with the binder during carpet manufacture therefore increasing lamination strength and adding stability to the carpet (col. 11, lines 2-10). The modified secondary carpet backing provides a physical barrier which blocks the latex or other adhesive from exuding out the back of the carpet (col. 5, lines 6-10). The soft backing provided by the scrim forms a barrier uninterrupted by the scrim fabric and subsequently blocks the migration of latex binders or adhesives containing abrasive filler which are presently exposed to the interior walls, wood trim, and all other interior surfaces in personal residences (col. 16, lines 11-29).
Since both Himstedt and Smith teach carpets comprising carpet yarns, a primary backing layer, an adhesive, and a second backing member which comprises a scrim needled into a nonwoven bat, it would have been obvious to one of ordinary skill in the art to have modified the scrim reinforcement of Himstedt to block the penetration of adhesive so that abrasive filler is not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences (second potion).
The second portion is defined as the section of the soft backing which does not have latex binders or adhesives so that they are not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences. The scrim reinforcement being configured to control penetration of the thermoplastic material defines the scrim by what is does, rather than what it is. This is a functional limitation and therefore was not evaluated on its own but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Smith teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed. It is noted that the modified secondary backing, which includes the scrim reinforcement, blocks the penetration of the latex binder or other adhesive from extruding out the back of the carpet (second portion) (col. 5, lines 11-15). Therefore, the scrim is part of the secondary backing which controls penetration of the adhesive and thus is configured to control penetration of the adhesive.

Claim 1 of the instant application is provisionally rejected as being unpatentable over claim 16 of Himstedt, Himstedt claims a carpet tile comprising: a textile top member including: carpet yarns; and a backing that is coupled with the carpet yarns so that the backing structurally supports the carpet yarns; and a carrier mat (cushion mat) coupled with the textile top member via a thermoplastic material, the carrier mat (cushion mat) comprising: a polymeric material component comprising polymer fibers that are randomly oriented and entangled together; a reinforcement that is disposed within the polymeric material component so that the reinforcement is entirely covered and concealed by the entangled polymer fibers to prevent the reinforcement from exposure to a user, the reinforcement including a plurality of continuous strand high tenacity fibers and being configured to mechanically reinforce and stabilize the polymeric material component and carpet tile (claim 16). The polymeric material would necessarily have a first portion and a second portion on either side of the reinforcement material, which is disposed within the polymeric material component.
Himstedt is silent as to the reinforcement being a scrim.
Pearlman teaches composite fabrics having two layers of nonwoven fabric comprising entangled, non-bonded nylon filaments and a reinforcing layer of glass fiber scrim (col. 1, lines 6-9). This composite fabric is lightweight, strong, and flexible, and demonstrates good moisture stability (col. 1, lines 29-33). In one application the composite fabric may be used as a moisture-stable carpet backing (col. 1, lines 34-36). The fiberglass scrim is an open network structure made of continuous, multifilament, fiberglass yarn strands, and the open network may or may not be woven (col. 2, lines 17-19). The preferred weight of the strands in the fiberglass scrim is at least 500 denier (col. 2, lines 42-43). The fiberglass in the scrim is effective because of its good tensile strength, thermal dimensional stability and moisture dimensional stability (col. 3, lines 11-17). In the composite fabric the fiberglass easily overcomes expansion forces in the nonwoven, unbonded nylon (col. 3, lines 11-17).
Since both Himstedt and Pearlman disclose a nonwoven fabric with an interposed scrim for use as a carpet backing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reinforcement of Himstedt to be fiberglass because the fiberglass in the scrim provides good tensile strength, thermal and moisture dimensional stability, and overcomes expansion forces resulting in a composite fabric that is lightweight, strong, flexible, and demonstrates good moisture stability.
Himstedt is silent as to the thermoplastic material penetrating into the first portion of polymer fibers to couple the cushion mat with the textile top member; and wherein the scrim reinforcement is configured to control penetration of the thermoplastic material so that the thermoplastic material does not penetrate into the second portion of polymer fibers.
Smith teaches a modified secondary carpet backing that will increase the delamination strength and dimensional stability of a carpet (col. 5, lines 3-6). The invention includes a carpet comprising a face yarn; a primary backing fabric, the face yarn being tufted into the primary backing fabric; a modified secondary backing fabric attached to the primary backing fabric; and an adhesive material binding the face yarn to the primary backing fabric and the primary backing fabric to the secondary backing fabric (col. 6, lines 5-36). The modified secondary backing fabric comprises a secondary backing scrim fabric and a fiber batt integrated as a unitary scrim, providing a soft face forming a barrier uninterrupted by the scrim fabric and blocking exudation of any of the adhesive material from the underside of the carpet (col. 6, lines 5-36). 
Smith further teaches the 30 percent of fibers [of the fiber batt] directed toward the latex binder, allows the scrim to have intimate contact with the binder during carpet manufacture therefore increasing lamination strength and adding stability to the carpet (col. 11, lines 2-10). The modified secondary carpet backing provides a physical barrier which blocks the latex or other adhesive from exuding out the back of the carpet (col. 5, lines 6-10). The soft backing provided by the scrim forms a barrier uninterrupted by the scrim fabric and subsequently blocks the migration of latex binders or adhesives containing abrasive filler which are presently exposed to the interior walls, wood trim, and all other interior surfaces in personal residences (col. 16, lines 11-29).
Since both Himstedt and Smith teach carpets comprising carpet yarns, a primary backing layer, an adhesive, and a second backing member which comprises a scrim needled into a nonwoven bat, it would have been obvious to one of ordinary skill in the art to have modified the scrim reinforcement of Himstedt to block the penetration of adhesive so that abrasive filler is not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences (second portion).
The second portion is defined as the section of the soft backing which does not have latex binders or adhesives so that they are not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences. The scrim reinforcement being configured to control penetration of the thermoplastic material defines the scrim by what is does, rather than what it is. This is a functional limitation and therefore was not evaluated on its own but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Smith teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed. It is noted that the modified secondary backing, which includes the scrim reinforcement, blocks the penetration of the latex binder or other adhesive from extruding out the back of the carpet (second portion) (col. 5, lines 11-15). Therefore, the scrim is part of the secondary backing which controls penetration of the adhesive and thus is configured to control penetration of the adhesive.

Claim 2 of the instant application is provisionally rejected over claim 2 of Himstedt in view of Pearlman and Smith. Himstedt in view of Pearlman and Smith claims all the limitations of claim 1 above, and Himstedt further claims wherein the carrier mat (cushion mat) has a thickness between 0.25 and 10 millimeters (claim 2).
The carrier mat (cushion mat) thickness range of Himstedt substantially overlaps the claimed range in the instant claim 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Himstedt, because overlapping ranges have been held to establish prima facie obviousness.

Claim 2 of the instant application is provisionally rejected over claim 21 of Himstedt in view of Pearlman and Smith. Himstedt in view of Pearlman and Smith claims all the limitations of claim 1 above, and Himstedt further claims wherein the carrier mat (cushion mat) has a thickness between 1 and 8 millimeters (claim 21).

Claim 3 of the instant application is provisionally rejected over claim 3 of Himstedt in view of Pearlman and Smith. Himstedt in view of Pearlman and Meeker claims all the limitations of claim 1 above, and Himstedt further claims wherein the carrier mat (cushion mat) has a weight of between 50 and 1,000 grams per square meter (gsm) (claim 3).
The carrier mat (cushion mat) weight range of Himstedt substantially overlaps the claimed range in the instant claim 3. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Himstedt, because overlapping ranges have been held to establish prima facie obviousness.

Claim 3 of the instant application is provisionally rejected over claim 22 of Himstedt in view of Pearlman and Smith. Himstedt in view of Pearlman and Smith claims all the limitations of claim 1 above, and Himstedt further claims wherein the carrier mat (cushion mat) has a weight of between 250 and 1,000 grams per square meter (gsm) (claim 22).

Claim 4 of the instant application is provisionally rejected over claim 4 of Himstedt in view of Pearlman and Smith. Himstedt in view of Pearlman and Smith claims all the limitations of claim 1 above, and Himstedt further claims wherein the polymer fibers of the polymeric material component comprises polyesters, polyolefins, or a combination of polyesters and polyolefins (claim 4).

Claim 6 of the instant application is provisionally rejected over claim 5 of Himstedt in view of Pearlman and Smith. Himstedt in view of Pearlman and Smith teaches all the limitations of claim 1 above, and Himstedt further claims wherein the reinforcement is a grid-patterned scrim made of high tenacity glass that are oriented in a machine direction and a cross-machine direction (claim 5).
Himstedt is silent as to the glass fibers having an average diameter of between about 10 and 90 tex.
Pearlman teaches composite fabrics having two layers of nonwoven fabric comprising entangled, non-bonded nylon filaments and a reinforcing layer of glass fiber scrim (col. 1, lines 6-9). This composite fabric is lightweight, strong, and flexible, and demonstrates good moisture stability (col. 1, lines 29-33). In one application the composite fabric may be used as a moisture-stable carpet backing (col. 1, lines 34-36). The fiberglass scrim is an open network structure made of continuous, multifilament, fiberglass yarn strands, and the open network may or may not be woven (col. 2, lines 17-19). The preferred weight of the strands in the fiberglass scrim is at least 500 denier (55.56 tex)8 (col. 2, lines 42-43). The fiberglass in the scrim is effective because of its good tensile strength, thermal dimensional stability and moisture dimensional stability (col. 3, lines 11-17). In the composite fabric the fiberglass easily overcomes expansion forces in the nonwoven, unbonded nylon (col. 3, lines 11-17).
The glass fiber weight range of Pearlman substantially overlaps the claimed range in the instant claim 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Pearlman, because overlapping ranges have been held to establish prima facie obviousness.
Since both Himstedt and Pearlman disclose a nonwoven fabric with an interposed scrim for use as a carpet backing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glass fiber scrim reinforcement of Himstedt to be fiber glass with a weight of at least 500 denier (55.56 tex)1 because the fiberglass in the scrim provides good tensile strength, thermal and moisture dimensional stability, and overcomes expansion forces resulting in a composite fabric that is lightweight, strong, flexible, and demonstrates good moisture stability.

Claim 7 of the instant application is provisionally rejected over claim 7 of Himstedt in view of Pearlman and Smith. Himstedt in view of Pearlman and Smith claims all the limitations of claim 1 above, and Himstedt further claims wherein the reinforcement is non-centered within the polymeric material component so that the reinforcement is positioned closer to an upper surface of the polymeric material component than a lower surface of the polymeric material component (claim 7).

Claim 8 of the instant application is provisionally rejected over claim 8 of Himstedt in view of Pearlman and Smith. Himstedt in view of Pearlman and Smith claims all the limitations of claim 7 above, and Himstedt further claims wherein the reinforcement is positioned within the polymeric material component so that at least at least 60% of the polymeric material of the polymeric material component is positioned below the reinforcement and at least 5% of the polymer material of the polymeric material component is positioned about the reinforcement (claim 8).

Claim 12 of the instant application is provisionally rejected over claim 14 of Himstedt in view of Pearlman and Smith. Himstedt in view of Pearlman and Smith claims all the limitations of claim 1 above, and Himstedt further claims wherein the polymer fibers are mechanically needled together to mechanically secure the polymeric material component and the reinforcement together (claim 14).

This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are overcome by Applicants amendments to the claims in the response filed February 15, 2022.

Response – Claim Rejections 35 USC §102 and 103
In light of the deletion of the limitation “wherein the second portion of polymer fibers have a different fiber composition of fiber material than the first portion of polymers fibers the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145) in view of Meeker (US 5759927) has been withdrawn, and claim 1 has been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 6060145) herewith.

Applicant’s arguments filed February 15, 2022 have been fully considered and are persuasive. However, in light of the amendments to the claims a new basis of rejection under 35 U.S.C. 102(a)(1) over Smith has been applied above.
On page 6 of the response Applicant submits that it is the modified secondary backing that blocks the latex in Smith, not the scrim. Applicant submits the latex-blocking barrier is the soft backing or face 51.
The argument that the latex binder penetrates at least partially into the soft backing has been found convincing. However, in the rejection of claim 1, the second portion is defined as the section of the soft backing which does not have latex binders or adhesives so that they are not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences. The scrim reinforcement being configured to control penetration of the thermoplastic material defines the scrim by what is does, rather than what it is. This is a functional limitation and therefore was not evaluated on its own but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Smith teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed. It is noted that the modified secondary backing, which includes the scrim reinforcement, blocks the penetration of the latex binder or other adhesive from extruding out the back of the carpet (second portion) (col. 5, lines 11-15). Therefore, the scrim is part of the secondary backing which controls penetration of the adhesive and thus is configured to control penetration of the adhesive. 

Response – Double Patenting
The examiner acknowledges Applicant’s request that the provisional non-statutory double patenting rejections be held in abeyance until the allowance of one or more of the pending applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Previously presented
        4 1 in = 25.4 mm
        5 1 oz/yd2 = 33.9 g/m2
        6 Previously presented
        7 1 denier = 0.11 tex
        8 1 denier = 0.11 tex